               Case 18-30179-lkg     Doc 94     Filed 08/24/20    Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 In Re:
                                                BK 18-30179
 MICHAEL D. HOLCOMB,
                                                In proceedings under Chapter 7
                      Debtor.
                                                Honorable Judge Laura K. Grandy


                                   NOTICE OF FILING

       PLEASE TAKE NOTICE that on August 24, 2020, Gateway Foundation, Inc, an Illinois
Not for Profit Corporation filed the Gateway Foundation’s Verified Response to the Debtor’s
Motion Pursuant to 11 U.S.C. §524 Seeking Damages for Violations of the Discharge
Injunction and respectfully request to be heard at the continued hearing before the Honorable
Judge Laura K. Grandy, on October 1, 2020, at 9:00 a.m.

August 24, 2020                                   Respectfully submitted,

                                                  Gateway Foundation, Inc.
                                                  An Illinois Not for Profit Corporation

                                          By:     /s/ Daniel A. Zazove
                                                  Daniel A. Zazove (Bar ID: IL 3104117)
                                                  Perkins Coie, LLP
                                                  131 South Dearborn Street
                                                  Suite 1700
                                                  Chicago, Illinois 60603
                                                  312.324.8605

                                                  and

                                                  E. Rebecca Case (Bar ID: MO 38010)
                                                  Stone, Leyton & Gershman
                                                  7733 Forsyth Blvd.
                                                  Suite 500
                                                  St. Louis MO 63105
                                                  314.721.7011
